Citation Nr: 0216466	
Decision Date: 11/15/02    Archive Date: 11/25/02

DOCKET NO.  94-29 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New Orleans, Louisiana


THE ISSUES

Entitlement to a higher rating for hemorrhoids with peri-
rectal abscess and fistula-in-ano, rated 10 percent from June 
17, 1991 and noncompensable from January 5, 1994.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his fiancée, and his sister




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from January 1978 to May 1982.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1991 RO rating decision 
which granted service connection for hemorrhoids and assigned 
a noncompensable rating effective June 17, 1991.  In 
September 1993, the Board remanded this appeal to the RO for 
further development.  A June 1994 RO decision characterized 
the veteran's service-connected hemorrhoid condition as 
hemorrhoids with peri-rectal abscess and fistula-in-ano, and 
assigned a 10 percent rating effective from June 17, 1991, 
and a noncompensable rating effective from June 5, 1994.  The 
veteran provided testimony at a personal hearing at the RO in 
April 1995.  In February 1997 and October 1998, the Board 
again remanded this appeal to the RO for further development.  


FINDINGS OF FACT

1.  The RO has rated the veteran's service-connected 
hemorrhoids with peri-rectal abscess and fistula-in-ano as 10 
percent from June 17, 1991 (the effective date of service 
connection) to January 4, 1994, and noncompensable (0 
percent) since January 5, 1994.  

2.  For the period from June 17, 1991 through March 20, 1995, 
the veteran's service-connected hemorrhoids with peri-rectal 
abscess and fistula-in-ano produced impairment approximating 
that of large or thrombotic, irreducible hemorrhoids, with 
excessive redundant tissue, evidencing frequent recurrences, 
and by no more than healed or slight impairment of sphincter 
control without leakage.  

3.  Since March 21, 1995, the veteran's service-connected 
hemorrhoids with peri-rectal abscess and fistula-in-ano have 
produced impairment which does not exceed mild or moderate 
hemorrhoids, and no more than healed or slight impairment of 
sphincter control without leakage.


CONCLUSIONS OF LAW

1.  For the period from June 17, 1991 through March 20, 1995, 
the veteran's service-connected hemorrhoids with peri-rectal 
abscess and fistula-in-ano were 10 percent disabling.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.114, Diagnostic 
Codes 7332, 7335, 7336 (2002).  

2.  Since March 21, 1995, the veteran's service-connected 
hemorrhoids with peri-rectal abscess and fistula-in-ano have 
been 0 percent disabling.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.114, Diagnostic Codes 7332, 7335, 7336 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had active duty in the Marines from January 1978 
to May 1982.  His service medical records indicate that he 
was treated for hemorrhoids.  

Post-service medical records in the 1980s refer to 
hemorrhoids and a fistula-in-ano.  A June 1991 entry noted 
that the veteran complained of problems with his hemorrhoids.  
He reported that they were swollen and painful.  The 
impression referred to severe ano-rectal disease with a 
right-sided anal-rectal abscess.  

On June 17, 1991, the RO received the veteran's claim for 
service connection for hemorrhoids.

A private treatment report from the Lallie Kemp Medical 
Center dated in June 1991 noted that the veteran was seen 
with complaints of pain and swelling around the rectal area 
for the previous week.  The examiner noted that the veteran 
had a 4 to 5 cm peri-rectal abscess with the examination 
otherwise normal.  The diagnosis was perirectal abscess.  

In October 1991, the RO granted service connection for 
hemorrhoids.  A noncompensable rating was assigned effective 
June 17, 1991.  

Private treatment records dated from January 1992 to August 
1993 indicate that the veteran was treated for disorders 
including his hemorrhoid condition.  A June 1992 entry from 
the Lallie Kemp Medical Center noted that the veteran 
complained of a possible boil on the right buttock for two 
days.  The diagnosis was peri-rectal abscess.  A March 1993 
entry noted that the veteran complained of rectal itching and 
soreness as well as some bleeding.  The examiner reported 
that there was old scarring in the peri-rectal area with 
moderate tenderness and minimal swelling.  The impression was 
peri-anal cellulitis.  

The veteran underwent a VA rectal examination on January 5, 
1994.  The examiner indicated that the veteran had no 
bleeding, soiling, incontinence, or tenesmus.  It was also 
reported that the veteran did not have dehydration or 
malnutrition.  The examiner indicated that there were no 
lesions, no masses, and no fissures.  

In June 1994, the RO characterized the veteran's service-
connected hemorrhoid condition as hemorrhoids with peri-
rectal abscess and fistula-in-ano.  A 10 percent disability 
rating was assigned effective June 17, 1991 (the effective 
date of service connection) and a noncompensable rating was 
assigned effective January 5, 1994 (the date of the January 
1994 VA rectal examination).  

In an August 1994 statement, the veteran reported that he had 
pain, swelling and bleeding in his anal area.  He stated that 
he would have problems when he would sit for long periods of 
time.  The veteran also reported that he had a bad smelling 
order at all times.  He further indicated that he would have 
pain on passing his stools.  

VA treatment records dated indicate that in November 1994 the 
veteran reported that he had pain around the anal area with 
bleeding and swelling.  The examiner reported that there were 
external hemorrhoids and an old scar with no acute 
inflammation seen.  The examiner reported that a scope was 
inserted to 13 cm and that there were no masses or 
abnormalities noted excerpt for a small non-inflamed 
hemorrhoid noted on the right side.  A January 1995 entry 
noted that the veteran complained of rectal bleeding and pain 
for the previous week.  The veteran also reported odorous 
drainage.  The examiner reported that internal and external 
hemorrhoids were identified on the rectal examination.  It 
was also reported that there was a possible fistula opening.  
The impression was hemorrhoids, external and internal with no 
bleeding and possible fistula.  A later January 1995 entry 
noted that the veteran had an old hemorrhoidectomy scar on 
the right cheek and an external hemorrhoid at 6 o'clock.  The 
impression was hemorrhoids with a notation to schedule a 
hemorrhoidectomy.  A March 6, 1995 entry noted that the 
veteran complained of anal pruritus.  The examiner noted that 
on physical examination, there was peri-anal lichenification, 
hyperpigmentation and thickening.  There was no evidence of 
ulcerations or exudate.  The assessment was pruritus ani.  
The veteran failed to show for a scheduled clinic visit three 
months later.

Private treatment records from the Lallie Kemp Medical 
Center, dated on March 19 and 20, 1995, note that the veteran 
complained of cyst/abscess on the left buttocks.  He 
underwent an incision and drainage.  It was noted that there 
was scar tissue from previous drainage.  The diagnosis 
referred to an abscess which was incised and drained.  Later 
medical records from this facility refer to unrelated 
ailments.

At an April 1995 RO hearing, the veteran said that he was 
currently having problems with his hemorrhoids.  He stated 
that he had swelling, itching and bleeding of his hemorrhoids 
and that he was not able to sit down for long periods of 
time.  He claimed that he would have dark red blood and that 
he would experience bleeding approximately every three days.  
He said that he had undergone surgery for his hemorrhoids 
about five months earlier.  He further reported that he was 
having problems with an odor.  The veteran's sister and his 
fiancée offered supporting testimony.  

A September 1995 computer generated document from a VA 
Medical Center indicated that the veteran was scheduled for a 
VA rectal examination, but that he failed to report.  In May 
1997, the RO notified the veteran that he would be scheduled 
for a VA examination and that if he failed to report for the 
examination, without good cause, he claim might be denied.  
The notice was apparently sent to an old address.  There is a 
July 1997 computer generated document from a VA Medical 
Center in the record that the veteran failed to report for a 
VA examination scheduled in June 1997.  There is also a 
document that the veteran failed to report for an examination 
scheduled in July 1997.  There is a computer generated 
document in the record which indicates that the veteran was 
scheduled for another VA examination in January 1998 and that 
he failed to report for the examination.  There is a hand 
written notation that the veteran was notified of the 
examination at his present address.  In a June 2000 letter, 
the RO notified the veteran that he would be re-scheduled for 
a VA examination and that he would be notified of the date 
and time of the re-scheduled examination by mail.  There is a 
computer generated document in the record, dated in June 
2002, that the veteran was scheduled for a VA rectal 
examination in August 2000 and that he failed to report for 
the examination.  Numerous letters by the RO, dated into 
2002, were also sent to the veteran, asking him to submit 
additional medical records, or sign release forms for the RO 
to obtain the records, to support his claim for a higher 
rating for the hemorrhoid condition; however, the veteran did 
not respond to these requests.

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, the supplemental statements of the case, and the 
Board remands, the veteran has been informed of the evidence 
necessary to substantiate his claim.  Relevant medical 
records have been obtained to the extent possible; the 
veteran has failed to respond to VA requests for additional 
supporting evidence.  A VA examination has been provided, but 
on multiple occasions the veteran failed to report for an 
additional scheduled VA examination.  The Board finds that 
the notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000, and the related VA regulation, 
have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  

It should be noted that the duty to assist is not a one-way 
street, and the veteran has failed to fully cooperate in VA 
efforts to further develop his claim.  See 38 C.F.R. § 3.159; 
Wood v. Derwinski, 1 Vet.App. 190 (1991).  As this is an 
initial claim for a higher rating, on the granting of service 
connection, the disability will be rated based on the 
evidence of record.  38 C.F.R. § 3.655.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

External or internal hemorrhoids are rated 0 percent when 
they are mild or moderate.  A 10 percent rating requires 
large or thrombotic, irreducible hemorrhoids with excessive 
redundant tissue evidencing frequent recurrences.  A 20 
percent rating requires hemorrhoids with persistent bleeding 
and secondary anemia or with fissures.  38 C.F.R. § 4.114, 
Diagnostic Code 7336.  

Fistula-in-ano will be rated as impairment of sphincter 
control.  38 C.F.R. § 4.114, Diagnostic Code 7335.  A 
noncompensable rating is warranted for healed or slight 
impairment of the rectal and anal sphincter without leakage.  
A 10 percent rating requires constant slight leakage or 
occasional moderate leakage.  A 30 percent rating requires 
occasional involuntary bowel movements which necessitate the 
wearing of a pad.  38 C.F.R. § 4.114, Diagnostic Code 7336.  

This is an initial rating case, on the granting of service 
connection, and thus consideration must be given to different 
percentage ratings for different periods of time based on the 
facts found (so-called "staged ratings").  Fenderson v. 
West, 12 Vet.App. 119 (1999).  

The RO has rated the veteran's service-connected hemorrhoids 
with peri-rectal abscess and fistula-in-ano as 10 percent 
disabling from June 17, 1991, which is the effective date of 
service connection, being the date the claim for service 
connection was filed, more than a year after service. 38 
U.S.C.A. § 5110.  The RO assigned a lower noncompensable (0 
percent) rating effective January 5, 1994, which is the date 
of a VA examination.  The 10 percent rating (which was 
assigned from June 17, 1991 to January 4, 1994) was based on 
evidence including a June 1991 VA treatment record which 
showed complaints of swollen and painful hemorrhoids and 
noted that the veteran had severe ano-rectal disease with a 
right-sided anal-rectal abscess.  Additionally, a June 1991 
private treatment record from the Lallie Kemp Medical Center 
noted that the veteran complained of pain and swelling around 
the rectal area and related a diagnosis of a peri-rectal 
abscess.  A March 1993 entry from such facility noted that 
the veteran had old scarring in the peri-rectal area with 
moderate tenderness wand minimal swelling.  The impression 
was peri-anal cellulitis.  

The noncompensable (0 percent) rating was based on the RO's 
determination that the January 1994 VA rectal examination 
showed less severe pathology.  The examiner noted there were 
no lesions, no masses, and no fissures.  The RO concluded 
that the condition was then 0 percent since the evidence 
showed no more than mild or moderate internal and external 
hemorrhoids as listed in Diagnostic Code 7336 and no more 
than healed or slight impairment of sphincter control without 
leakage as listed in Diagnostic Codes 7332, 7335.  

The Board notes, however, that subsequent VA and private 
treatment records (the latest being dated March 20, 1995) 
refer to hemorrhoid pathology more severe than indicated at 
the time of the January 1994 VA rectal examination.  These 
additional records suggest that, from the June 17, 1991 
effective date of service connection, through March 20, 1995, 
the veteran's service-connected hemorrhoids with peri-rectal 
abscess and fistula-in-ano produced impairment approximating 
that of large or thrombotic, irreducible hemorrhoids, with 
excessive redundant tissue, evidencing frequent recurrences, 
and by no more than healed or slight impairment of sphincter 
control without leakage.  The Board concludes that, for this 
period of time, the condition was 10 percent disabling.  Thus 
a 10 percent "staged rating" (Fenderson, supra) will be 
granted for hemorrhoids with peri-rectal abscess and fistula-
in-ano for the period of June 17, 1991 through March 20, 
1995.

However, there are no medical records of treatment of this 
condition after March 20, 1995, and the veteran has failed to 
respond to multiple VA requests to submit any such records 
(or sign release forms so that the VA could obtain the 
records).  As noted, he has also failed to report for an 
additional VA examination which was repeatedly rescheduled.  
Such an examination would have shown the status of the 
condition after March 20, 1995.  Based on available 
information, the Board must conclude that from March 21, 1995 
to the present, the hemorrhoids with peri-rectal abscess and 
fistula-in-ano have produced impairment which does not exceed 
mild or moderate hemorrhoids, and no more than healed or 
slight impairment of sphincter control without leakage.  That 
is, since March 21, 1995, the condition has been 
noncompensable.  The preponderance of the evidence is against 
a compensable rating for the condition from March 21, 1995 to 
the present; thus the benefit-of-the-doubt rule does not 
apply to this aspect of the claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

In sum, the hemorrhoids with peri-rectal abscess and fistula-
in-ano are to be rated 10 percent from June 17, 1991 through 
March 20, 1995, and 0 percent since March 21, 1995.











ORDER

Hemorrhoids with peri-rectal abscess and fistula-in-ano are 
to be rated 10 percent from June 17, 1991 through March 20, 
1995, and they are to be rated noncompensable (0 percent) 
since March 21, 1995.  To the extent indicated, the benefit 
sought on appeal is granted.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

